DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4, 6-9 objected to under 37 CFR 1.75(i) as needing to be paragraphed (indented) to facilitate easier understanding.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks a credible utility.  
Specification page 6 paragraph starting on line 12 and extending to page 7 line 20 gives the operation of the applicant’s invention. When the field pulse hits the target, this produces on the target currents that form a magnetic field that in turn opposes the field pulse. This counter field or away from the target. The physics law of the conservation of momentum is in effect here; see citing below. The momentum between the field pulse and the reflected/reactive pulse states that the difference in momentum between the field pulse (4 in the figures) and the reflected/reactive pulse (5) has to be transferred to the target and “same support structure” thereby preventing propulsion.     
In other words, the device emits a magnetic field which acts on a target to drive the target. Magnetic repulsion can push two objects apart, especially when there is no friction (as in the vacuum of space). But the target is coupled to the emitter, so the device is effectively acting upon itself. The device wants to repel itself and pull itself at the same time. This is a closed system propulsion device.  
	Further, it seems that the applicant is ignoring that electromagnetic waves carry a momentum away from the target.  The difference in momentum between the original pulse (4) and the reflected pulse (5) is transferred to the target (2) AND the entire device. 

	
Britannica, The Editors of Encyclopedia. "Conservation of momentum". Encyclopedia Britannica, 28 Apr. 2021, https://www.britannica.com/science/conservation-of-momentum. Accessed 9 June 2021.
“Conservation of momentum, general law of physics according to which the quantity called momentum that characterizes motion never changes in an isolated collection of objects; that is, the total momentum of a system remains constant. Momentum is equal to the mass of an object multiplied by its velocity and is equivalent to the force required to bring the object to a stop in a unit length of time. For any array of several objects, the total momentum is the sum of the individual momenta. There is a peculiarity, however, in that momentum is a vector, involving both the direction and the magnitude of motion, so that the momenta of objects going in opposite directions can cancel to yield an overall sum of zero.”
   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101.  The examiner can normally be reached on Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649